UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6921



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AHMED YOUNG, a/k/a Touche,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-97-404-A, CA-00-916-AM)


Submitted:   November 8, 2001           Decided:    November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmed Young, Appellant Pro Se. LeDora Knight, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmed Young seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and

his motion to reconsider.   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See United States v. Young,

Nos. CR-97-404-A; CA-00-916-AM (E.D. Va. Dec. 27, 2000; filed

May 17, 2001; entered May 18, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2